Citation Nr: 1339079	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  09-28 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent prior to January 26, 2010; and in excess of 30 percent from January 26, 2010, through March 14, 2010, and from May 1, 2011, for right total hip arthroplasty, formerly evaluated as right hip arthritis (right hip disability).

2.  Entitlement to an initial compensable evaluation for right vocal cord paralysis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from October 1993 to May 1998, from January 2003 to December 2004, and from September 2005 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) from January and February 2008 rating decisions of the Department of Veterans Affairs Regional Office in St. Paul, Minnesota, that, in pertinent part, granted entitlement to service connection for right hip arthritis, evaluated as 10 percent disabling effective August 23, 2007, and entitlement to service connection for right vocal cord paralysis, evaluated as noncompensable effective August 23, 2007.   The Veteran filed a timely notice of disagreement and the RO issued a statement of the case dated in June 2009.  The Veteran filed his substantive appeal in August 2009.

In April 2010, the RO increased the evaluation of the Veteran right hip disability to 30 percent disabling effective January 26, 2010, to 100 percent effective March 15, 2010 (based on surgical or other treatment necessitating convalescence), and back to 30 percent disabling effective from May 1, 2011.  

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claims based upon all relevant evidence.  

The issue of entitlement to a higher initial evaluation for right vocal cord paralysis is addressed in the REMAND portion of the decision below and is  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

In an April 2010 statement, the Veteran's representative indicated that the Veteran was satisfied with the current evaluations for his right hip disability and was withdrawing his appeal on the evaluation of the right hip disability.


CONCLUSION OF LAW


The criteria for withdrawal of a Substantive Appeal by the Veteran (or his or her representative) concerning the issue of entitlement to an initial evaluation in excess of 10 percent prior to January 26, 2010, and in excess of 30 percent from January 26, 2010 through March 14, 2010, and from May 1, 2011, for right total hip arthroplasty, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, in an April 2010 statement, the Veteran's representative indicated that the Veteran was satisfied with the current evaluations for his right hip disability and was withdrawing his appeal on the evaluation of the right hip condition.

Based on the foregoing, the Board finds that there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim, and it is dismissed.


ORDER

The appeal concerning an initial evaluation in excess of 10 percent prior to January 26, 2010; and in excess of 30 percent from January 26, 2010, to March 14, 2010, and from May 1, 2011, for right total hip arthroplasty, formerly evaluated as right hip arthritis, is dismissed.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's right vocal cord claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In this regard, the Board notes that the Veteran's most recent VA examination in connection with his right vocal cord claim dates to May 2009, over four and a half years ago.  An examination of the Veteran claims file also indicates that the Veteran has been treated for this condition at VA.  The most recent treatment records contained in the Veteran's claims file, to include his virtual file, date to no later than March 2010.  

As such, the Board finds that the Veteran should be afforded a contemporaneous VA examination in order to determine the current level of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  In this regard, the Board also notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disability.  This should specifically include updated treatment records from VA.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  The Veteran should be afforded a VA examination in order to assess the current nature and severity of his service-connected right vocal cord disability.  The Veteran 's claims folder must be made available to the examiner for review in conjunction with the examination. 

The examiner should indicate whether the Veteran's disability is productive of (i) hoarseness with inflammation of cords or mucous membrane, or (ii) hoarseness with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  

The examiner should also indicate whether the condition is productive of (i) FEV-1 of 71- to 80-percent predicted, with Flow-Volume Loop compatible with upper airway obstruction; (ii) FEV-1 of 56- to 70-percent predicted, with Flow-Volume Loop compatible with upper airway obstruction; (iii) FEV-1 of 40- to 55-percent predicted, with Flow-Volume Loop compatible with upper airway obstruction; or (iv) Forced expiratory volume in one second (FEV-1) less than 40 percent of predicted value, with Flow-Volume Loop compatible with upper airway obstruction, or permanent tracheotomy.

Finally, the examiner should indicate whether the condition is productive of (i) constant inability to speak above a whisper, or (ii) constant inability to communicate by speech.

The examiner should also indicate the effect the disability has, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should render an opinion as to whether the service-connected disability causes marked interference with employment, or the need for frequent periods of hospitalization.

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issue on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


